 



Exhibit 10.1

Chicago Bridge & Iron 1999 Long-Term Incentive Plan
Agreement and Acknowledgment of 2005 Restricted Stock Award

     This Agreement and Acknowledgment (the “Agreement”) between you and the
Committee (the “Committee”) for the 1999 Chicago Bridge & Iron Long-Term
Incentive Plan (the “Plan”) of Chicago Bridge & Iron Company, a Delaware
corporation (the “Company”), states the terms of and your rights concerning the
Restricted Stock Units (“Units”) hereby awarded to you pursuant to the Plan.

     This Agreement is subject to the terms of the Plan (which is incorporated
in this Agreement by this reference) which describes your rights and the
conditions and limitations affecting those rights. Together, the Plan and this
Agreement state all of the rights and obligations of the parties concerning this
Restricted Stock Award. Unless defined otherwise, all capitalized terms used in
this Agreement shall have the same meaning as used in the Plan.

     The award represented by this Agreement is not valid unless you sign and
return the Agreement and Acknowledgement on the last page.

Overview of Your Restricted Stock Units

     Number of Restricted Stock Units Granted:

     Date of Grant:                    April **, 2005

     Conditions for Vesting:

     
(a) Performance Condition:
  Audited cumulative earnings per share, excluding special charges, as publicly
reported to shareholders on a post-split basis, of $****** for the years 2005
and 2006.
 
   

  and
 
   
(b) Service Condition:
  Your employment with the Company or any of its Subsidiaries or affiliated
companies does not terminate prior to January 31, 2008, except as provided in
paragraph 3 below.

     Date of Lapse of Period of Restrictions:

      Date   Percentage of Award Vesting
January 31, 2008
  100%, subject to satisfaction of both Conditions for Vesting described above

 



--------------------------------------------------------------------------------



 



Other Terms and Conditions

     1. Form of Award.

          This is an award of Restricted Stock Units, with each Unit being a
bookkeeping unit representing your right to be issued and to receive a common
share (“Share”) of the Company’s parent, Chicago Bridge & Iron Company N.V.
(“Parent”) upon the lapse of risks of forfeiture after satisfaction of the
Conditions for Vesting of such Units.

     2. Payment of Award.

          If and to the extent the Conditions for Vesting have been satisfied,
payment of the Award will be made on the Date of Lapse of Period of Restriction
specified above by delivery from the Company to you (or if you have died, to
your Beneficiary), of certificates for the Shares issued in respect of
Restricted Stock Units which have not been forfeited.

     3. Conditions for Vesting.

          No payment of the Award will be made and all Restricted Stock Units
subject to the Award shall be forfeited unless both Conditions for Vesting
specified in (a) and (b) below are satisfied, subject to the exceptions in (c)
below.

          (a) Performance Condition.

          The Performance Condition for vesting will be satisfied if and only if
audited cumulative earnings per share, excluding special charges, as publicly
reported to shareholders, equals or exceed a total of $*****/share on a
post-split basis for the years 2005 and 2006. If as of December 31, 2006,
cumulative earnings per share for 2005 and 2006 do not equal or exceed
$*****/share on a post-split basis, all Restricted Stock Units subject to this
Award shall be forfeited as of December 31, 2006.

          (b) Service Condition.

          The Service Condition for vesting will be satisfied if and only if
your employment with the Company or any of its Subsidiaries or affiliated
companies has not terminated prior to the Date of Lapse of Period of Restriction
specified above. If your employment with the Company and its Subsidiaries or
affiliated companies terminates prior to the Date of Lapse of Period of
Restriction, whether before or after the Performance Condition is satisfied, all
Restricted Stock Units subject to this Award shall be forfeited as of the date
of termination of employment.

          (c) Exceptions.

                  (i) Death or Disability. If a termination of employment during
the Period of Restriction is a result of death or Disability, the Service
Condition for vesting shall be

 



--------------------------------------------------------------------------------



 



deemed satisfied, and if but only if the Performance Condition for vesting is
also satisfied, the Restricted Stock Units subject to this Award shall be fully
vested and nonforfeitable upon the later of the date the Performance Condition
is satisfied or the date of death or termination of employment for Disability,
and shall be paid on the Date of Lapse of Period of Restriction specified above.

                  (ii) Retirement or Dismissal for the Convenience of the
Company. If a termination of employment during the Period of Restriction is a
result of Retirement (as defined below), or dismissal for the convenience of the
Company (other than involuntary termination of employment for willful misconduct
or gross negligence, as it may be determined at the sole discretion of the
Committee) during the Period of Restriction, the Committee in its sole
discretion may but need not deem the Service Condition to be waived or
satisfied; subject in any case to such limitations, restrictions, reduction of
the percentage of Restricted Stock Units vested, or alternative conditions, as
the Committee in its discretion deems appropriate. If and to the extent the
Performance Condition is also satisfied, Restricted Stock Units subject to this
Award shall be paid on the Date of Lapse of Period of Restriction specified
above.

                  (iii) For purposes of this Agreement, “Retirement” shall mean
a termination of employment that is a “Retirement” as defined in the Plan but
only if such a termination of employment also is (i) not the result of an
involuntary termination of employment for willful misconduct or gross
negligence, as may be determined at the sole discretion of the Committee, (ii)
not to enable your taking employment with a company engaged in the engineering
or design, materials procurement, fabrication, erection, repair, or modification
of steel tanks or other steel plate structures and associated systems unless
such employment has the prior written approval of the Committee, and (iii) upon
advance written notice to the Committee and agreement on such terms and
conditions which the Committee in its sole discretion deems appropriate to
achieve a smooth transition of duties.

     4. Dividends and Voting.

          If, following the satisfaction of the Performance Condition until the
Date of Lapse of Period of Restrictions:

          (a) cash dividends are paid on Shares, the Company will make an annual
payment to you, in the form of compensation, in an amount equivalent to such
cash dividends with respect to Shares represented by the Restricted Stock Units
which have been awarded to you and which have not been forfeited, or, at the
Company’s sole discretion, make such payments at the time such dividends are
paid; and

          (b) dividends in Shares are paid on Shares, you shall be credited with
additional Restricted Stock Units in respect of such additional Shares, which
shall be subject to the same restrictions and terms and conditions of the Plan
and this Agreement as the Restricted Stock Units with respect to which they were
credited.

 



--------------------------------------------------------------------------------



 



           You may not direct the voting of the Shares represented by the
Restricted Stock Units during the Period of Restriction until the Shares have
been issued and you are informed that voting rights have been passed through to
you.

     5. Restricted Stock Unit Restrictions.

          The Restricted Stock Units awarded under this Agreement may not be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated,
whether voluntarily or involuntarily, by operation of law or otherwise, unless
the Performance Condition and Service Condition for vesting have been satisfied
and the applicable Date of Lapse of Period of Restrictions has occurred. If any
assignment, pledge, transfer, or other disposition, voluntary or involuntary, of
the Restricted Stock Units shall be made, or if any attachment, execution,
garnishment, or lien shall be issued against or placed upon the Restricted Stock
Units, before the applicable Date of Lapse of Period of Restrictions, all
Restricted Stock Units shall be forfeited as of the date of such pledge,
transfer, disposition, attachment, execution, garnishment or lien.

          The Shares issued in respect of Restricted Stock Units granted under
this Agreement shall be freely transferable by you upon distribution to you
pursuant to paragraph 2 above.

     6. Change in Control Vesting Not Applicable

          Article 13 of the Plans (“Change in Control”) shall not apply to this
Award, except to the extent otherwise determined by the Committee in its sole
discretion at any time, subject in any case to such limitations, restrictions,
reduction of the percentage of Restricted Stock Units vested, or alternative
conditions, as the Committee in its discretion deems appropriate.

     7. Limitations of Other Law

          In the event that applicable law of any jurisdiction may, as
determined in the sole discretion of the Committee, limit, impede, restrict or
prohibit any issuance of Restricted Stock Units pursuant to the Plan or this
Agreement or any of their terms, then this Agreement shall, in the sole
discretion of the Committee, be amended to the extent necessary, or rescinded,
to comply with any such law.

     8. Retention Options

          If your Restricted Stock Shares or Units vest and the applicable Date
of Lapse of Period of Restrictions occurs while you are actively employed by the
Company or any of its Subsidiaries or affiliated companies, you shall
automatically be granted Options (“Retention Options”) on the following terms
and conditions to purchase a number of Shares of the Company’s common stock
equal to 40% of the number of Restricted Stock Shares or Units that vest.

 



--------------------------------------------------------------------------------



 



           (a) The Option Grant Date is the date that the respective Restricted
Stock vests. The Option Price is the closing price of the Shares on the Grant
Date.

          (b) The vested Restricted Stock Shares issuable to you are called the
“Retention Shares.” If you have elected to have the Company retain Shares to
cover required tax withholding, the net Shares issuable to you are the Retention
Shares. The Retention Shares will be credited to an account set up for the
participant at Salomon Smith Barney in Chicago.

          (c) The Retention Options that have not terminated earlier as provided
in subsection (d) will vest and become exercisable seven (7) years from Grant
Date. However, vesting will be accelerated to three (3) years from Grant Date if
as of that date all of the Retention Shares are still (and have continuously
been) held by the you, except for the following permitted transfers:

                  (1) You may transfer of all or part of the Retention Shares by
gift to a Permitted Transferee. For this purpose a “Permitted Transferee” is any
one or more of (i) your spouse, (ii) your lineal descendants, (iii) your lineal
ancestors, (iv) the spouses of your lineal descendants or lineal ancestors,
(v) a trust all the beneficiaries of which are yourself or persons described in
clauses (i) through (iv), or (vi) a family partnership all the partners of
which, are yourself or persons described in clauses (i) through (iv). A
Permitted Transferee need not retain the Retention Shares, but you will not be
entitled to acceleration of exercise of your Retention Options if a Permitted
Transferee disposes of the Retention Shares, other than by gift to another
Permitted Transferee, before the third (3rd) anniversary of the Date of Grant.
The Committee may require transferred Retention Shares to be maintained in an
account for the Permitted Transferee at Salomon Smith Barney.

                  (2) You or your Permitted Transferee may sell or otherwise
dispose of the Retention Shares after a termination of your employment with the
Company if, but only if, that termination of employment is a result of death,
Retirement, Disability or dismissal for the convenience of the Company (other
than involuntary termination of employment for willful misconduct or gross
negligence, as it may be determined at the sole discretion of the Committee) (a
“Regular Termination”).

          (d) The Retention Options will terminate 10 years from the Grant Date
(the “Option Term”) and will terminate earlier upon or following certain
terminations of employment with the Company or any of its Subsidiaries or
affiliated Companies, depending on the circumstances of the termination of
employment, as follows:

                  (1) If your employment terminates during the Option Term other
than by a Regular Termination, your Retention Options (whether or not they have
yet become exercisable under subsection (c)) will terminate on your termination
of employment.

                  (2) If your employment terminates during the Option Term by a
Regular Termination, your Retention Options that are not then vested and
exercisable will be vested and will become exercisable after termination of
employment as provided in subsection (c) above unless sooner terminated under
(3), (4) and (5) below.

                  (3) If your employment terminates during the Option Term by
reason of death, or Disability which does not qualify as Retirement, your
Retention Options will terminate one year after the date of death or Disability
(whether or not they have yet become exercisable under subsection (c)), but in
no event later than the expiration of the Option Term;

 



--------------------------------------------------------------------------------



 



                  (4) If your employment terminates during the Option Term by
reason of Retirement, your Retention Options will terminate five years after the
date of such Retirement (whether or not they have yet become exercisable under
subsection (c)), but in no event later than the expiration of the Option Term;

                  (5) If your employment terminates during the Option Term due
to dismissal for the convenience of the Company, other than an involuntary
termination of employment for willful misconduct or gross negligence, as may be
determined at the sole discretion of the Committee, your Retention Options will
terminate three months after the date your employment terminates (whether or not
they have yet become exercisable under subsection (c)), but in no event later
than the expiration of the Option Term.

          (e) You may exercise your Retention Options only in a manner and at a
time in accordance with procedures adopted by the Committee in accordance with
the Plan. During your lifetime, your Retention Options shall be exercisable only
by you or your Permitted Transferee. You may not assign or transfer any interest
in your Retention Options, whether voluntarily or involuntarily, by operation of
law or otherwise, except by will or the laws of descent and distribution, or by
designation of a beneficiary in accordance with the provisions of the Plan, or
by gift to a Permitted Transferee in accordance with procedures approved by the
Committee.

Please acknowledge your designation by the Committee to participate in the Plan
and this Agreement, and your agreement to abide by the provisions of the Plan as
amended and this Agreement, by signing below and returning a copy of the entire
agreement including this page in the enclosed envelope to the attention of Sally
Humphrey, Plainfield Human Resources by Friday, May 6, 2005 .

Agreement and Acknowledgment

By signing a copy of this Agreement and returning it to Human Resources, I
acknowledge that I have read the Plan, and that I fully understand all of my
rights under the Plan, as well as all of the terms and conditions which may
limit my eligibility to receive and to vest in Restricted Stock. Without
limiting the generality of the preceding sentence, I understand that my right to
acquire Shares in respect of my Restricted Stock Units is conditioned upon
(1) satisfaction of the earnings per share performance condition specified above
in this Agreement and (2) my continued employment with Chicago Bridge & Iron
Company or its eligible Subsidiaries or Affiliates through the end of the
applicable Period of Restrictions as set forth above in this Agreement and the
Plan.

                                                                                
Participant

Date:                                        

 